Judgment, denominated an order, Supreme Court, New York County (Richard Wallach, J.), entered July 8, 1983, which, inter alia, granted plaintiffs’ motion for summary judgment and declared plaintiff Blum’s assignment of the subject apartments to have been deemed consented to by the defendant, affirmed, with costs and disbursements.
Preamendment subdivision 2 of section 226-b of the Real Property Law had been interpreted to require the landlord to state his reasons for withholding his consent to a requested assignment of the lease, or consent would be deemed granted. (See Conrad v Third Sutton Realty Co., 81 AD2d 50, 55.) Inasmuch as defendant did not, within 30 days of the request, respond in writing to plaintiff’s written request for consent to an assignment of the lease, the tenant’s right to assign vested under the statute. The present statute, effective June 30, 1983, as amended, permits a landlord to withhold its consent unreasonably, giving the tenant in such case only the right to be *320released from his obligations under the lease, and has been given retroactive effect when a landlord did, in the first instance, specifically reject, even unreasonably, a request to sublease. (See Vance v Century Apts. Assoc., 61 NY2d 716.) In this case, however, the landlord never rejected the tenant’s request, and thus cannot reap the benefit of the amendment, since the previous statute gave a tenant certain vested rights as a result of a landlord’s failure to respond to a request. Concur — Kupferman, J. P., Sullivan, Ross and Bloom, JJ.